Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 20 November 2020 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Park (Reg. No. 47,841) on 21 January 2022.
The application has been amended as follows: 

1-5. (Cancelled).
6. (Currently Amended) A method of performing a mobile payment service, the method comprising: 
generating, by a user terminal, a mobile transaction code request message including a card ID of a credit card selected by a user; 
receiving, by a payment authentication server, the mobile transaction code request message from the user terminal, and generating a mobile transaction code; 

acquiring, by the user terminal, a merchant terminal ID from a merchant terminal ID provider and generating a payment request message including a merchant terminal ID and the mobile transaction code, wherein the payment request message further includes a payment service provider ID; 
receiving, by a payment information transmission server, the payment request message from the user terminal and generating a payment information message including the mobile transaction code, wherein the payment information message further includes an instruction specifically assigned to the payment service provider ID in order for a software agent to accurately deliver the mobile transaction code to a payment software program; [[and]]
receiving, by a merchant terminal, the payment information message from the payment information transmission server, wherein the software agent activates a window on a POS screen of the merchant terminal corresponding to the payment service provider ID and inserts the mobile transaction code to a predetermined position in the window; and 
transmitting, by the merchant terminal, the mobile transaction code to [[a]] the payment authentication server.

7-9. (Cancelled). 

6, further comprising determining, by the payment information transmission server, the merchant terminal by referring to the merchant terminal ID.

11. (Currently Amended) A system for performing a mobile payment service, the system comprising: 
a merchant terminal ID provider configured to store a merchant terminal ID; 
a user terminal configured to: 
generate a mobile transaction code request message including a card ID of a credit card selected by a user;
receive a mobile transaction code; and
acquire the merchant terminal ID from the merchant terminal ID provider and [[to]] generate a payment request message including a merchant terminal ID and [[a]] the mobile transaction code, wherein the payment request message further includes a payment service provider ID; 
a payment authentication server configured to:
receive the mobile transaction code request message from the user terminal;
generate the mobile transaction code; and
transmit the mobile transaction code to the user terminal; 
a payment information transmission server configured to: 
receive the payment request message from the user terminal; and [[to]] 
, wherein the payment information message further includes an instruction specifically assigned to the payment service provider ID in order for a software agent to accurately deliver the mobile transaction code to a payment software program; and 
a merchant terminal configured to: 
receive the payment information message from the payment information transmission server, wherein the software agent activates a window on a POS screen of the merchant terminal corresponding to the payment service provider ID and inserts the mobile transaction code to a predetermined position in the window, and [[to]] 
transmit the mobile transaction code to [[a]] the payment authentication server.

12-14. (Cancelled).

15. (Original) The system of claim 11, wherein the payment information transmission server determines the merchant terminal by referring to the merchant terminal ID.


Reasons for Allowance
Claims 6, 10, 11 and 15 are allowed as amended/presented above, and claims 1-5, 7-9 and 12-14 have been cancelled. The following is an examiner’s statement of reasons for allowance:


United States Patent Application Publication No. 2013/0246259 A1 to Dessert (“Dessert”) teaches and discloses a “mobile wallet token is received from an account issuing entity. Next, the mobile wallet token is stored in memory within a portable computing device payment platform. A selection of an account for payment in a transaction is received from the PCD. The selected account is matched with the mobile wallet token and then the mobile wallet token is transmitted over a communications network. A pattern preserving token is then received from the communications network with the portable computing device payment platform for use to authorize payment in the transaction. The mobile wallet token corresponds to at least one of: a credit card account, an alternative or non-traditional payment account, a stored value account, an account from a financial institution, and a merchant based card account. A mobile wallet token may be generated by using an on-line portal to indicate the mobile payments are desired by the account holder” (Dessert: Abstract and ¶¶ 0011, 0051, 0061, 0068, 0214, 0221-0227 and 0230-0233),
United States Patent No. 10,311,428 B2 to Bush et al. (“Bush”) teaches and discloses “Systems, methods and computer program products are provided for managing contactless transactions. A first tap is performed when a system is placed within a predetermined proximity to a payment terminal. A first select command including an AID corresponding to a first application is received from the payment terminal. A first response based on the first select command is transmitted to the payment terminal. A data request including information indicating supported data types is received from the payment terminal. A second response based on the data request and including transaction data is transmitted to the payment terminal. The transaction data includes at least a portion of commerce data stored in the at least one memory” (Bush: Abstract).
United States Patent No. 10,990,947 B2 to Rizvi et al. (“Rizvi”) teaches and discloses a “POS device receives a first authorization value from an input device, and receives from a mobile device, via a LAN interface, a user identifier and a data structure that includes an adjustment value and a structure identifier. The POS device transmits the data structure and the user identifier to a validation server, via a WAN interface. The POS device receives from the validation server, via the WAN interface, confirmation that the validation server had previously saved the structure identifier of the data structure in a database in association with the user identifier. The POS device recovers the adjustment value from the data structure, generates a second authorization value from a difference between the first authorization value and the adjustment value, and transmits an authorization request message over a payment network via the WAN interface. The authorization request message includes the second authorization value” (Rizvi: Abstract).
United States Patent No. 9,195,984 B1 to Spector et al. (“Spector”) teaches and discloses “a wallet vault, in the form of a tangibly embodied processing machine, disposed in communication with a financial payment network, the wallet vault comprising a communication portion that inputs and outputs information and a processing portion. The processing portion may perform processing including storing token information of a customer and real credentials of the customer, the token information associated with the real credentials of the customer, the real credentials constituted by an account number of the customer; inputting the token information with transaction ID information from a processing entity in the financial network, the token information with transaction ID information generated by a merchant processing a transaction for the customer; associating the token information of the customer with the real credentials of the customer; and outputting the associated real credentials with the transaction ID information to the processing entity in the financial network. The wallet vault may be associated with a wallet from which the transaction is initiated, and the wallet associated with the merchant” (Spector: Abstract).
However, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 6 and 11:
Claim 6 discloses:
A method of performing a mobile payment service, the method comprising: 
generating, by a user terminal, a mobile transaction code request message including a card ID of a credit card selected by a user; 
receiving, by a payment authentication server, the mobile transaction code request message from the user terminal, and generating a mobile transaction code; 
receiving, by the user terminal, the mobile transaction code from the payment authentication server; 
acquiring, by the user terminal, a merchant terminal ID from a merchant terminal ID provider and generating a payment request message including a merchant terminal ID and the mobile transaction code, wherein the payment request message further includes a payment service provider ID; 
receiving, by a payment information transmission server, the payment request message from the user terminal and generating a payment information message including the mobile  wherein the payment information message further includes an instruction specifically assigned to the payment service provider ID in order for a software agent to accurately deliver the mobile transaction code to a payment software program;
receiving, by a merchant terminal, the payment information message from the payment information transmission server, wherein the software agent activates a window on a POS screen of the merchant terminal corresponding to the payment service provider ID and inserts the mobile transaction code to a predetermined position in the window; and 
transmitting, by the merchant terminal, the mobile transaction code to the payment authentication server.

Claim 11 discloses:
A system for performing a mobile payment service, the system comprising: 
a merchant terminal ID provider configured to store a merchant terminal ID; 
a user terminal configured to: 
generate a mobile transaction code request message including a card ID of a credit card selected by a user;
receive a mobile transaction code; and
acquire the merchant terminal ID from the merchant terminal ID provider and generate a payment request message including a merchant terminal ID and the mobile transaction code, wherein the payment request message further includes a payment service provider ID; 

receive the mobile transaction code request message from the user terminal;
generate the mobile transaction code; and
transmit the mobile transaction code to the user terminal; 
a payment information transmission server configured to: 
receive the payment request message from the user terminal; and
generate a payment information message including the mobile transaction code, wherein the payment information message further includes an instruction specifically assigned to the payment service provider ID in order for a software agent to accurately deliver the mobile transaction code to a payment software program; and 
a merchant terminal configured to: 
receive the payment information message from the payment information transmission server, wherein the software agent activates a window on a POS screen of the merchant terminal corresponding to the payment service provider ID and inserts the mobile transaction code to a predetermined position in the window, and
transmit the mobile transaction code to the payment authentication server.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 10 and 15 each depend from one of allowable claims 6 and 11, and therefore claims 10 and 15 are allowable for reasons consistent with those identified with respect to claims 6 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627